DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           BRIAN KABLITZ,
                              Appellant,

                                     v.

     STATE OF FLORIDA and DEPARTMENT OF CORRECTIONS,
                          Appellees.

                              No. 4D17-3347

                               [July 5, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     David    French,     Judge;     L.T.    Case     No.
502017CA009692XXXXMB(AJ).

  Brian Kablitz, South Bay, pro se.

   Pamela Jo Bondi, Attorney General, and Gayla Grant, Assistant
Attorney General, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.